NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRANDY R. BOBO,                                 No.    19-35048

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05020-MAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                            Submitted March 5, 2020**
                               Seattle, Washington

Before: IKUTA and R. NELSON, Circuit Judges, and OLIVER,*** District Judge.

      Brandy Bobo appeals the determination of an administrative law judge

(“ALJ”)—which was affirmed by a federal district court—that she is not disabled


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Solomon Oliver, Jr., United States District Judge for
the Northern District of Ohio, sitting by designation.
because she has residual functional capacity to work. We have jurisdiction under

28 U.S.C. § 1291 and will not overturn an ALJ’s decision “unless it is either not

supported by substantial evidence or is based upon legal error.” Luther v.

Berryhill, 891 F.3d 872, 875 (9th Cir. 2018). Finding no reversible errors here, we

affirm the district court’s determination.

      1.     The ALJ did not err in his evaluation of the relevant medical

evidence. Ms. Bobo raises a litany of errors. Having considered all of them, we

conclude that the ALJ did not err in his assessment of the opinions and findings of

Dr. Elrod, Dr. Losee, Dr. Barton-Haas, Dr. Kedar, or in his weighing of the

opinions and findings of non-examining medical professionals. We also conclude

that even if the ALJ erred in not addressing the opinions and findings of Tyre

Patterson and Rosemary Spyhalsky, or in not stating on the record that the opinions

of non-examining medical professionals were based on incomplete information,

any errors were harmless because they were “inconsequential to the ultimate

nondisability determination” and would not “alter[] the outcome of the case.”

Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (internal quotation marks

omitted).

      2.     The ALJ did not err in giving only some weight to Ms. Bobo’s

symptom testimony. The ALJ gave several “clear and convincing” reasons for

doing so, including that Ms. Bobo’s testimony about dizziness and debilitating pain


                                             2
was not consistent with the medical evidence, that medications and therapy had

been relatively effective in controlling her neck pain, headaches, fibromyalgia, and

mental health symptoms, that her daily activities were not as limited as one might

expect based on Ms. Bobo’s symptom testimony, and that she made inconsistent

statements in her testimony. Substantial evidence supports each of the reasons

given by the ALJ.

      3.     The ALJ did not err in giving only some weight to Ms. Bobo’s

mother’s testimony. The ALJ gave a “germane” reason for doing so—that it was

inconsistent with the medical evidence and other evidence in the record. Bayliss v.

Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). Substantial evidence supports that

decision. The mother testified that Ms. Bobo had severe social anxiety, could not

manage stress and interact socially, had difficulty using her arms, and could not

stand for long periods of time, among other things. This testimony was

inconsistent with medical evidence that Ms. Bobo could in fact walk and stand, had

normal range of motion and strength in her shoulders, and could in fact manage

work-related stress and social interactions. Because a “reasonable mind might

accept” this evidence as “adequate to support” the conclusion that the mother’s

testimony was inconsistent with the medical evidence and therefore entitled to only

some weight, substantial evidence supports the ALJ’s decision. Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal quotation marks omitted).


                                         3
      4.    The ALJ did not err in determining Ms. Bobo’s residual functional

capacity. Instead, the ALJ based his determination on the limitations he found to

be credible and supported by substantial evidence. Because we conclude that the

ALJ properly assessed the evidence and that substantial evidence supports his

conclusions, we also conclude that substantial evidence supports the ALJ’s residual

functional capacity determination.

      AFFIRMED.




                                         4